207 F.2d 775
In the Matter of GARVIN & OKRAY, Inc., A Michigan corporation, Bankrupt.HAMTRANCK LUMBER & COAL CO., Appellant,v.Bernard HALLIS, Trustee, Appellee.
No. 11844.
United States Court of Appeals Sixth Circuit.
October 9, 1953.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur F. Lederle, Judge.
Riseman, Lemke & Piotrowski, Detroit, Mich., for appellant.
Arthur M. Schueler, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been considered by the Court on the record, briefs and arguments of counsel for the respective parties;


2
And the Court accepting the findings of fact by the Referee in Bankruptcy, which were approved by the District Judge, and are not challenged on this appeal;


3
And being of the opinion that the mechanic's lien asserted by the appellant Hamtramck Lumber & Coal Company was not a valid lien against the real estate in question for the reasons given by the Referee in his Memorandum Opinion, which ruling was also approved by the District Judge, and that the ruling of the Referee and the order herein appealed from are not erroneous;


4
It is ordered that the order of the District Court be and is affirmed.